                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:  ZOSTAVAX (ZOSTER VACCINE         MDL NO. 2848
LIVE) PRODUCTS LIABILITY
LITIGATION
                                                            FILED
                                                              OC1 2 4 20\8
THIS DOCUMENT RELATES TO:
JEROME DOTTER, et al.                                      KATE BARKMAN. ClerkCI rk
                                                         By           Oep. e
                   v.

MERCK & CO., INC., et al.                 CIVIL ACTION NO. 16-4686



   MEMORANDUM IN SUPPORT OF SEPARATE PRETRIAL ORDER NO.             18
Bartle, J.                                     October     d..."f    ,   2018

             Plaintiff Jerome Dotter filed this action against

Merck for injuries allegedly suffered from Zostavax, a vaccine

to prevent shingles.     Plaintiff Sheryl Greene-Payne makes a

claim for loss of ~onsortium.


             Before the court is the motion of Chris and Pat Juday

("the Judays") to intervene as parties in this action under Rule

24 of the Federal Rules of Civil Procedure.     The Judays seek to

modify the protective order (Doc. # 19) entered in this case in

order to access the discovery produced and to be produced by

defendant Merck.


             The Judays filed an earlier action in this court

against Merck on April 5, 2016, in which they, like the


                                  -1-
plaintiffs here, sought damages for injuries resulting from Mr.

Juday's vaccination with Zostavax.        The court entered a

scheduling order permitting discovery and setting February 6,

2017 as the deadline for motions on the statute of limitations.

(Doc. # 22).     Merck conducted discovery and thereafter moved for

summary judgment on the ground that the claims of the Judays

were time-barred.     This court granted the motion for summary

judgment against the Judays on all claims on April 17, 2017.

The Court of Appeals affirmed our decision on April 4, 2018.

See Juday v. Merck    &   Co Inc., 730 F. App'x 107 (3d Cir. 2018).

The Judays never conducted any discovery while their action was

pending.


             Having lost their own case, the Judays now seek to

intervene in this action under Rule 24(b) (1) (B) of the Federal

Rules of Civil Procedure.      Under that rule, the court may, in

its discretion, permit anyone to intervene who "has a claim or

defense that shares with the main action a common question of

law or fact."     Fed. R. Civ. P. 24 (b) (1) (B).


             In Pansy v. Borough of Stroudsburg, 23 F.3d 772, 778

(3d Cir. 1994), the Court of Appeals held that a non-party may

use the procedure of permissive intervention under Rule

24(b) (1) {B) to challenge and seek modification of a protective

order.     The court adopted the reasoning of the Court of Appeals


                                    -2-
for the Ninth Circuit that "[t]here is no reason to require such

a strong nexus of fact or law when a party seeks to intervene

only for the purpose of modifying a protective order."         Id.

(internal citations omitted).     A prospective intervenor

therefore has standing under the Rule 24(b) (1) (B) to assert a

"common question of law or fact" with the main action by virtue

of challenging a protective order entered therein.      Id.     The

timing of Rule 24 motions for the purpose of seeking to modify

protective orders is also flexible.     Parties may seek to

intervene pursuant to Rule 24(b) (1) (B) even after the underlying

dispute has been settled.     Id. at 780.   We recognize that the

Judays have standing under Pansy to use the procedure of

permissive intervention in order attempt to modify the

protective order in this case and that their motion is timely.

             We must next address whether the Judays' motion has

merit insofar as they endeavor to modify the protective order in

this case.     The court must balance the same factors that are

used to determine whether to grant a protective order to

determine if good cause still exists for the order.      Id.     These

factors include:

             (1) the interest in privacy of the party seeking
             protection; (2) whether the information is being
             sought for a legitimate purpose or an improper
             purpose; (3) the prevention of embarrassment, and
             whether that embarrassment would be particularly
             serious; (4) whether the information sought is
                                  -3-
             important to public health and safety; (5)
             whether sharing of the information among
             litigants would promote fairness and efficiency;
             (6) whether the party benefitting from the order
             of confidentiality is a public entity or
             official; and (7) whether the case involves
             issues important to the public.

Arnold v. Pennsylvania, Dep't of Transp., 477 F.3d 105, 108 (3d

Cir. 2007).    Additionally, the court should consider the

reliance of the parties on the protective order.      Pansy, 23 F.3d

772 at 790.     These factors are "unavoidably vague and are of

course not exhaustive" but are intended to provide district

courts with flexibility in how to consider the relevant facts in

each case.     Id. at 789.


             We first focus on whether the Judays assert a

legitimate purpose to modify the protective order, pursuant to

Pansy factor (2).     In their supporting brief the Judays state

that they "have only one reason for requesting that this

modification take place: so that a motion to reopen their case

can be filed."     (Doc. # 48).   Beyond this uninformative

sentence, they leave the Court in the dark.      They did not

disclose what possible basis that they may have to seek to

reopen their case, which has been finally adjudicated with a

judgment against them affirmed by the Court of Appeals.         In

their reply brief, they reference Rule 60(b) (6) which provides

for relief from judgment for "any other reason that justifies

relief" and Rule 60(d) (1), which provides that Rule 60 "does not

                                   -4-
limit a court's power to ... entertain an independent action to

relieve a party from a judgment, order, or proceeding."         These

references do not add further clarity.      Again, the Judays

provide no specifics for their pending motion and appear to be

engaged in a fishing expedition.


           We recognize that access to protected information for

use in another case may be a legitimate reason for modification

of a protective order.      Charles Alan Wright, et al., 8A Fed.

Prac. & Proc. Civ. § 2044.1 (3d ed. 1994).      However, a party may

not use a motion to intervene to modify a protective order so as

to circumvent limitations on discovery in the intervening

party's own case.     Id.    In AT&T Corp. v. Sprint Corp, a proposed

intervenor sought access to protected information between AT&T

and Sprint in March 2004 for use in his pending state court

action.   AT&T Corp. v. Sprint Corp., 407 F.3d 560, 561 (2d Cir.

2005).    In the state case, the discovery deadline was in

September 2003.     Because discovery had already closed, the Court

of Appeals held that intervention was sought for an improper

purpose and upheld the district court's decision denying the

request to intervene.       Id. at 562.


           Similarly, the Judays appear to seek discovery from

Merck in order to relitigate their case which is closed and

which they have lost.       They have articulated no basis to


                                    -5-
overturn or circumvent the final judgment against them.     Clearly

this is an improper purpose for permissive intervention under

Rule 24(b) (1) (B) under the second factor enumerated in Pansy.

          While the Judays' purpose is not legitimate, we turn

to the one other factor under Pansy on which the Judays

specifically rely for the modification of the protective order.

          The Judays argue that Pansy factor (5), that is that

the sharing of information among litigants would promote

fairness and efficiency, weighs in their favor because it

"avoids duplicative and costly discovery."    (Doc. # 48 at 7).

We are not persuaded by this explanation for reasons that

overlap with our discussion of Pansy factor (2).   Allowing the

Judays to access information under the protective order would

not serve to promote fairness and efficiency but rather would be

for the purpose of undermining the judgment of this court.     It

would be contrary to principles of fairness to allow them to

benefit from discovery of another case when they did not take

discovery during the time allotted in their own case.     It goes

without saying that it is improper for parties to institute

meritless litigation so as to vitiate without any valid reason

the finality of the judgment against them.   Thus, we conclude

that this factor too weighs against the Judays.




                                -6-
             This case is clearly distinguishable from Pansy where

strong public interest considerations weighed in favor of

modification.     In Pansy, a newspaper sought access to

information protected in a settlement agreement discussing

alleged civil rights violations of a government entity.     See

Pansy, 23 F.3d 772 at 772.     By contrast, the Judays seek to gain

access to protected materials between private parties merely to

obtain a second bite at the apple for themselves.     (Doc. ##

19,   48).


             Accordingly, we find that balancing the relevant

factors in Pansy weighs against intervention and modification of

the Dotter protective order.     The motion for intervention will

be denied.




                                  -7-
